

115 HRES 745 IH: Expressing the sense of the House of Representatives with respect to enhanced relations with the Republic of Moldova and support for Moldova’s territorial integrity.
U.S. House of Representatives
2018-02-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 745IN THE HOUSE OF REPRESENTATIVESFebruary 20, 2018Mr. Price of North Carolina (for himself and Mr. Olson) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives with respect to enhanced relations with the
			 Republic of Moldova and support for Moldova’s territorial integrity.
	
 Whereas the United States has enjoyed stable and positive relations with the Republic of Moldova for over 25 years;
 Whereas since Moldova's independence in 1991, the United States has provided financial assistance to support the people of Moldova's efforts to build a prosperous European democracy;
 Whereas the United States and Moldova further strengthened their partnership through the launching of the inaugural Strategic Dialogue on March 3, 2014;
 Whereas the United States and Moldova continue to broaden and deepen their partnership through advancing shared interests in democracy, good governance, anti-corruption, energy independence, economic development, and security cooperation through the relaunching of the Strategic Dialogue on June 23, 2017;
 Whereas Moldova has been urged to fight corruption and improve governance since its independence, particularly in the wake of a 2014 scandal involving the loss of over a billion dollars, and Moldova has moved forward with certain reforms seeking to address these issues;
 Whereas efforts to improve governance and adopt domestic reforms are critical to Moldova’s ability to secure loan packages from international organizations such as the International Monetary Fund and the European Union;
 Whereas the International Monetary Fund has approved a three-year loan package premised on the continuation of reforms focused on strengthening the economy, bolstering economic development, and promoting trade and investment;
 Whereas Moldova ratified an Association Agreement containing comprehensive free trade provisions with the European Union in 2014, and the Agreement became fully effective in July 2016;
 Whereas the United States Government supports the democratic aspirations of the people of Moldova and their expressed desire to deepen their association with the European Union;
 Whereas in a judgment in 2004, the European Court of Human Rights found that Transnistria was formed with the support of the Government of the Russian Federation and considered it under the effective authority or at least decisive influence of Russia;
 Whereas the United States supports the sovereignty and territorial integrity of Moldova and on that basis participates as an observer in the 5+2 negotiations to find a comprehensive settlement that will provide a special status for the separatist region of Transnistria in Moldova;
 Whereas the Government of the Russian Federation banned the import of Moldovan wine in 2013 and Moldovan meats and produce in 2014, and has threatened to ban Moldovan agricultural products, curtail the supply of energy resources to Moldova, and impose stricter labor migration policies on the people of Moldova;
 Whereas the Government of the Russian Federation maintains a contingent of Russian troops and a stockpile of Russian military equipment and ammunition within the Transnistria region;
 Whereas by September 2016, the Government of the Russian Federation had issued Russian passports to an estimated 180,000 residents of the Transnistria region;
 Whereas the Council of Europe, the Organization for Security and Cooperation in Europe, and the Government of Moldova have called upon the Government of the Russian Federation to remove its troops from Moldovan territory;
 Whereas in May 2017, the Constitutional Court of Moldova ruled that Moldova’s constitutional neutrality means that the presence of foreign troops in Moldova is unconstitutional;
 Whereas in July 2017, the Moldovan Parliament adopted a declaration calling on the Government of the Russian Federation to withdraw its troops from Moldova;
 Whereas the House of Representatives and the Senate both passed by an overwhelming majority and the President signed into law Public Law 113–96, providing for a United States international broadcasting programming surge to counter disinformation from Russian-Government-supported news outlets and ensure that Russian-speaking populations in Ukraine and Moldova have access to independent news and information;
 Whereas Moldova has been a valued and reliable partner in promoting global security by participating in United Nations peacekeeping missions in the Central African Republic, Kosovo, and South Sudan;
 Whereas Moldova cooperates with the North Atlantic Treaty Organization through an Individual Partnership Action Plan to improve expertise, interoperability, peacekeeping capabilities, military education and training, and public sector reform; and
 Whereas Moldova will hold parliamentary elections in 2018: Now, therefore, be it  That the House of Representatives—
 (1)reaffirms that it is the policy of the United States to support the sovereignty, independence, and territorial integrity of Moldova and the inviolability of its borders by other countries;
 (2)supports the Strategic Dialogue as a means to strengthen relations between Moldova and the United States and enhance the democratic, economic, governance, and security reforms already being undertaken by Moldova;
 (3)encourages the President, the Secretary of State, and the Administrator of the United States Agency for International Development, to enhance United States partnerships with the Government, private sector, and civil society of Moldova and to focus United States assistance on supporting reforms that strengthen the justice sector, bolster democratic institutions, promote an open and transparent government, foster indigenous independent media and an open information environment, diversify energy supplies, increase energy security, and promote inclusive economic growth by focusing on the rural areas beyond the capital, enhancing investment opportunities, and increasing trade and job creation;
 (4)encourages Moldova to continue implementing crucial reforms to ensure good governance, increase the capacity of and trust in democratic institutions, and strengthen the justice sector through anti-corruption efforts, transparency, tolerance, support for the rule of law, and maintaining open space for civil society to operate;
 (5)reaffirms the importance of and support for free, fair, and transparent elections in Moldova; (6)encourages the President to expedite the implementation of Public Law 113–96, especially for populations in Ukraine and Moldova;
 (7)supports efforts to counter disinformation campaigns in Eastern Europe in ways that are consistent with democratic principles;
 (8)affirms Moldova's sovereign right to determine its own partnerships free of external coercion and pressure, and affirms Moldova's right to associate with the European Union or any regional organization;
 (9)calls upon the Government of the Russian Federation to fulfill its commitments made at the Istanbul summit of the Organization for Security and Cooperation in Europe in 1999 and to withdraw its military forces and munitions from within the internationally recognized territory of Moldova;
 (10)calls upon the Government of the Russian Federation to refrain from issuing economic threats or exerting pressure against Moldova and to cease any and all actions that support separatist movements within the territory of Moldova;
 (11)supports a results-oriented 5+2 negotiations process as the only channel for resolving the territorial conflict between the Government of Moldova and the leadership of the Transnistria region;
 (12)supports efforts to resolve the Transnistria issue through a comprehensive settlement that secures Moldova's sovereignty and territorial integrity, while providing a special status for the Trans­nis­tri­an region within Moldova;
 (13)urges all parties to refrain from unilateral actions that may undermine efforts to achieve a peace­ful resolution or jeopardize agreements already reached, and encourages leaders of the Transnistrian region and the Moldovan Government to continue negotiations toward a political settlement; and
 (14)affirms that lasting stability and security in Moldova is a key priority for the United States and that these can only be achieved if the territorial integrity and sovereignty of Moldova and all other European countries is respected.
			